Exhibit 10.36

LOAN INDEMNIFICATION AGREEMENT

ESPLANDE APARTMENTS

This LOAN INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the
            day of             , 2012, by Landmark Apartment Trust of America,
Inc. (f/k/a Apartment Trust of America, Inc.), a Maryland corporation (“ATA”)
and Landmark Apartment Trust of America Holdings, L.P. (f/k/a Apartment Trust of
America Holdings, L.P.), a Virginia limited partnership, (“ATA Holdings” and,
together with ATA, the “ATA Parties” or the “Indemnitor”), in favor of DeBartolo
Real Estate Investments, LLC, a Florida limited liability company (the
“Guarantor”).

RECITALS:

A. Pursuant to that certain Interest Contribution Agreement by and among
Indemnitor and DK Esplanade, LLC, a Florida limited liability company and DK
Esplanade II, LLC, a Florida limited liability company (collectively “DK”),
dated as of             , 2012 (the “Agreement”), DK is contributing to ATA
Holdings and ATA Holdings is accepting, all of its direct or indirect ownership
interests (as applicable) (the “Contribution”) in Esplanade Apartments, LLC, a
Florida limited liability company (“Owner”) to Owner of the Property.

B. The Property is currently encumbered by the Mortgage as security for the
Loan.

C. Guarantor previously gave the Guaranty in order to induce Lender to make the
Loan.

D. Lender has consented to the Contribution and the Loan, Mortgage, and Guaranty
will remain in place after the Contribution.

E. In connection with the Contribution, Indemnitor has agreed to indemnify
Guarantor for its obligations under the Guaranty, and the ATA Parties, the EL
Parties, and the Guarantor have agreed to use good faith efforts to replace the
Guaranty after the Contribution, all as more particularly described herein.

F. Capitalized terms used in this Agreement shall have the meanings ascribed to
them in Schedule 1 attached hereto or as they appear elsewhere in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Indemnitor agrees as follows:

 

1



--------------------------------------------------------------------------------

1. Indemnification and Reimbursement of Guarantor.

(a) Indemnitor, jointly and severally, hereby indemnifies and agrees to hold
Guarantor harmless from and against any and all costs, losses, damages, claims
and expenses (including but not limited to reasonable attorneys’ fees and other
third-party expenses) (collectively, “Losses”) incurred by Guarantor under the
Guaranty from and after the date of the Agreement, including without limitation
any of the foregoing incurred in connection with enforcing this Agreement.

(b) In the event any sums are paid by the Guarantor under or on account of the
Guaranty, the Guarantor shall be entitled to immediate reimbursement from the
Indemnitor for such sum, and any amount so due the Guarantor, if not paid within
five (5) days after demand therefor, shall bear interest at an annual rate equal
to the prime rate as published from time to time by The Wall Street Journal (or
if the Wall Street Journal ceases to publish a prime rate, then the 14-day
moving average closing trading price of 90 day Treasury bills), plus 2% per
annum, such interest accruing daily and compounding monthly.

(c) Notwithstanding the foregoing, Guarantor shall not be entitled to
indemnification or reimbursement under this Agreement for any Losses to the
extent that such Losses are due to the gross negligence, fraud, intentional
misrepresentation, willful misconduct, bad faith, misappropriation, or any
criminal act of Guarantor.

2. In the event of a claim for indemnity or reimbursement hereunder, the
Guarantor shall provide reasonable notice to the Indemnitor of the existence of
any such claim, demand or other matters to which the indemnification obligations
hereunder would apply, and the Guarantor agrees to give the Indemnitor a
reasonable opportunity to participate in the defense of the same at the
Indemnitor’s own cost and expense and with counsel of the Indemnitor’s own
selection.

3. Separate and successive actions may be brought hereunder to enforce any of
the provisions hereof at any time and from time to time. No action hereunder
shall preclude any subsequent action. In no event shall any provisions of this
Agreement be deemed to be a waiver of or to be in lieu of any right or claim,
including, without limitation, any right of contribution or other right of
recovery, that any party to this Agreement might otherwise have against any
other party to this Agreement.

4. The ATA Parties, and the Guarantor hereby agree to cooperate with each other
and to use good faith efforts to replace the Guaranty with a guarantee in
substantially the same form as the Guaranty to be made by an Affiliate (as
defined in the Agreement) of the ATA Parties acceptable to Lender (a
“Replacement Guaranty”). If and when a Replacement Guaranty has been delivered
to and accepted by Lender, this Agreement will terminate automatically solely
with respect to matters first arising from and after the date of the Replacement
Guaranty.

5. If any term of this Agreement or any application thereof shall be invalid,
illegal or unenforceable, the remainder of this Agreement and any other
application of such term shall not be affected thereby. No delay or omission in
exercising any right hereunder shall operate as a waiver of such right or any
other right.

 

2



--------------------------------------------------------------------------------

6. The rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided to the parties hereto by law or by any
other agreement to which the parties hereto are bound.

7. Except as expressly set forth in Section 1(c) above, the reimbursement and
indemnification obligations of Indemnitor hereunder are absolute, irrevocable,
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of the obligations giving rise to the payment of the Losses or
any agreement or instrument relating thereto, or any substitution, release or
exchange of any other guarantee of or security for any obligation, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor; it being the intent of the
parties hereto that such obligations shall be absolute and unconditional under
any and all circumstances. With respect to its obligations hereunder, except
with respect to the notices required by this Agreement, Indemnitor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that any other party exhaust any right,
power or remedy or proceed against any Person.

8. The obligations of Indemnitor hereunder shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of Indemnitor
in respect of any obligation hereunder is rescinded or must be otherwise
restored by the Person receiving such payment, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

9. This Agreement shall be binding upon each of the parties and each party’s
respective executors, heirs, successors and assigns (including without
limitation any entity or entities that are their respective corporate,
partnership or other successors and assigns) and shall inure to the benefit of
Guarantor and its successors and assigns.

10. Notices given hereunder shall be given by postage paid, registered or
certified mail, return receipt requested, or by recognized national overnight
courier service, to the address of Indemnitor as set forth on Schedule 2, or to
such other address as Indemnitor may designate in a writing given in the manner
provided in this paragraph.

11. This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York (but without regard to its conflicts of laws
principles other than Sections 5-1401 and 5-1402 of the New York General
Obligation Law).

12. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original for all purposes.

 

3



--------------------------------------------------------------------------------

SIGNATURE PAGES FOLLOW IMMEDIATELY HEREINAFTER.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitor and Guarantor have executed this Agreement as an
instrument under seal as of the day and date first written above.

INDEMNITOR:

LANDMARK APARTMENT TRUST OF AMERICA, INC.

 

By:  

 

  Name:  

 

  Title:  

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, L.P.

 

By:  

Apartment Trust of America, Inc.,

its general partner

 

By:  

 

  Name:  

 

  Title:  

 

[Signatures continue on following page]

 

5



--------------------------------------------------------------------------------

GUARANTOR:

DEBARTOLO REAL ESTATE INVESTMENTS, LLC, a

Florida limited liability company

By: DEBARTOLO DEVELOPMENT, LLC, its Manager

 

By:  

 

 

Edward M. Kobel, Manager

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

“Guarantor” shall mean DeBartolo Real Estate Investments, LLC, a Florida limited
liability company.

“Lender” shall mean Federal Home Loan Mortgage Corporation.

“Loan” shall mean Loan from Lender to Esplanade Apartments, LLC, a Florida
limited liability company (“Borrower”), as evidenced by that certain Promissory
Note dated November 21, 2011, by Borrower in the original principal amount of
$9,150,000.00.

“Mortgage” shall mean that certain Mortgage dated as of November 21, 2011 and
affecting the Property.

“Guaranty” shall mean that certain Guaranty Agreement dated as of November 21,
2011, by Guarantor in favor of Lender.

 

7



--------------------------------------------------------------------------------

SCHEDULE 2

Notice Addresses

 

Indemnitor:    Guarantor: Apartment Trust of America, Inc.    DeBartolo Real
Estate Investments, LLC 4901 Dickens Road, Suite 101    15436 N. Florida Avenue
Richmond, Virginia 23230    Suite 200 Attention: Stanley J. Olander, Jr.   
Tampa, Florida 33613 Fax: (804) 237-1345    Attention: James D. Palermo, Esquire
Email. jolander@atareit.com    Fax: (813) 908-2206    Email:
jpalermo@DeBartoloHoldings.com with copies, in the case of notice, to:    with
copies, in the case of notice, to:

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219

Attention: Daniel M. LeBey, Esq.

Fax: (804) 788-8218

Email: dlebey@hunton.com

  

GrayRobinson, P. A.

201 N. Franklin Street

Suite 2200

Tampa, Florida 33602

Attention: Michael J. Nolan, Esquire

Fax: (813) 273-5145

Email: michael.nolan@gray-robinson.com

 

8